United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION
MEDICAL CENTER, Murfreesboro, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1119
Issued: March 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2013 appellant, through her attorney, filed a timely appeal from a
February 28, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s claim should be expanded to include a left knee
meniscus tear or right shoulder rotator cuff tear as causally related to her December 8, 2011
employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 8, 2011 appellant, then a 57-year-old full-time nurse, sustained a large left
knee and right buttocks hematoma and lumbar vertebra compression fracture due to a slip and
fall on ice in the parking lot. OWCP accepted the claim for closed lumbar vertebra fracture
without spinal cord injury and left knee and lower leg contusions and authorized lumbar spinal
fusion surgery, which occurred on January 12, 2012. Appellant stopped work on January 29,
2012 and returned to modified work for two hours a day on March 26, 2012, which was
gradually increased to six hours a day as a permanent restriction.
In an April 17, 2012 report, Dr. Charles R. (Bob) Kaelin, a treating Board-certified
orthopedic surgeon, diagnosed a left knee lateral meniscus tear. On physical examination there
was no swelling, crepitus, tingling or effusion. An x-ray interpretation was reviewed and
revealed no acute disease process and no fracture.
An April 20, 2012 magnetic resonance imaging (MRI) scan revealed advanced left
tricompartmental osteoarthritis and chondromalacia and a lateral meniscal tear which might be
postsurgical or related to a recurrent meniscal tear. The study also revealed complex joint
effusion and a popliteal cyst with suspected synovitis; and markedly abnormal morphology
signal of the medial meniscal anterior and posterior horns, which could be due to extensive
meniscal tearing or a postsurgical finding.
On April 24, 2012 Dr. Kaelin diagnosed left knee lateral and medial meniscus tears and
right rotator cuff tear. The physical examination revealed right shoulder moderate swelling,
tenderness, crepitus and pain, supraspinatus weakness, with diminished left knee range of motion
and no left knee swelling, crepitus, pain or tenderness.
In a May 2, 2012 report, Dr. James W. Dyer, an OWCP medical adviser, reviewed the
medical record. He opined that appellant’s left knee mensical tears and right shoulder rotator
cuff tear were unrelated to her accepted December 8, 2011 slip and fall. Dr. Dyer attributed her
left knee meniscal tears to her advanced degenerative arthritis, which was not employment
related. He noted that it took several years for degenerative mensical tears to evolve in near endstage global arthritis and would not be caused by a fall.
On May 7, 2012 OWCP received appellant’s April 20, 2012 claim for a recurrence of
disability. Appellant sought medical treatment and time lost from work. In an attached letter,
the employing establishment requested OWCP to develop appellant’s recurrence claim as a
consequential injury claim.
In a May 9, 2012 letter, OWCP informed appellant of the definition for a recurrence of
disabilty. It also informed her that the evidence of record was insufficient to warrant acceptance
of her claim to include the additional conditions. Appellant was advised as to the medical and
factual evidence required to support her claim and given 30 days to provide the requested
evidence.
In a May 17, 2012 treatment report, Dr. Kaelin diagnosed left knee lateral and medial
meniscus tears and right rotator cuff tear and provided physical examination findings. He

2

attributed appellant’s conditions to her fall at work. Dr. Kaelin stated that her right shoulder
condition was due to the employment injury as she had no problems prior to her fall and based
on the magnitude of the fall. Similarly, he opined that appellant’s left knee condition was also
due to the fall, absent any history of a preexisting knee condition prior to the injury and the
pictures obtained of the bruising.
In reports dated June 7 and July, 2012, Dr. Kaelin diagnosed left knee lateral and medial
meniscus tears and right rotator cuff tear and provided physical examination findings. He
reiterated that appellant’s conditions were due to the December 8, 2011 employment incident as
she had no symptoms prior to the fall.
By decision dated August 14, 2012, OWCP denied appellant’s claim. It found that the
medical evidence from Dr. Kaelin was not sufficient to establish a consequential right shoulder
or left knee condition.
In an August 20, 2012 letter, counsel requested a telephonic hearing before an OWCP
hearing representative, which occurred on December 12, 2012.
In reports dated September 4 to October 23, 2012, Dr. Kaelin diagnosed left knee lateral
and medial meniscus tears and right rotator cuff tear, which he attributed to the
December 8, 2011 slip and fall. The physical examination findings and appellant complaints
were noted in the report. Dr. Kaelin opined that the conditions occurred due to the work injury
and resulting trauma.
In a November 7, 2012 report, Dr. Kaelin stated that appellant sustained a lumbar spine,
and left knee injury as a result of the December 8, 2011 employment injury. He noted that the
evidence established that she sustained acute bruising of the left knee and a magnetic resonance
imaging (MRI) scan showed meniscal pathology. Dr. Kaelin noted that the MRI scan showed
tricompartmental arthritic changes, which were present prior to the fall. As appellant was totally
asymptomatic prior the December 8, 2011 employment injury, he opined that her condition was
causally related to the fall. Dr. Kaelin opined that the recommended left knee surgery was not
for treatment of the arthritis, but for the mechanical symptoms occurring subsequent to the fall.
In reports dated November 20 to January 17, 2013, Dr. Kaelin again diagnosed left knee
lateral and medial meniscus tears and right rotator cuff tear. He reiterated his opinion on causal
relationship.
On December 12, 2012 Dr. Kaelin opined that the left knee meniscal tears were
consistent with the description of the fall provided by appellant. He noted that the fall was quite
extensive as it required spinal surgery. Dr. Kaelin noted that the tear was at the root, which was
indicated that it was due to the fall and not the degenerative tears seen elsewhere in the knee. He
stated that particularly in the absence of a prior history, the meniscal tears were due to
appellant’s fall.
By decision dated February 28, 2013, OWCP’s hearing representative affirmed the
August 14, 2012 decision. She found that the reports of Dr. Kaelin were not based on a full or

3

accurate medical history. Further, there was no evidence that he took into account any prior
injury or surgery as noted on the April 20, 2012 MRI scan.2
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence,4 including that he or she
sustained an injury in the performance of duty and that any specific condition or disability for
work for which he or she claims compensation is causally related to that employment injury.5
The evidence generally required to establish causal relationship is rationalized medical
opinion evidence.6 The claimant must submit a rationalized medical opinion that supports a
causal connection between his or her current condition and the employment injury. The medical
opinion must be based on a complete factual and medical background with an accurate history of
the claimant’s employment injury and must explain from a medical perspective how the current
condition is related to the injury.7
ANALYSIS
The accepted conditions in this case are closed lumbar vertebra fracture without spinal
cord injury and left knee and lower leg contusions. OWCP authorized lumbar spinal fusion
surgery, which occurred on January 12, 2012. Appellant requested that her claim be expanded to
include left knee meniscus tear and right shoulder rotator cuff tear. OWCP denied that request in
decisions dated August 14, 2012 and February 28, 2013. The issue on appeal is whether the
medical evidence establishes that appellant’s left knee meniscus tear and right shoulder rotator
cuff tear are directly a part of the accepted December 8, 2011 employment injury or are
consequential injuries which occurred after the accepted injury but were caused by it. The Board
finds that appellant has failed to meet her burden of proof to establish that her claim should be
expanded to include the conditions of left knee meniscus tear and right shoulder rotator cuff tear.

2

The Board notes that, following the February 28, 2013 decision, OWCP received additional evidence.
However, the Board may only review evidence that was in the record at the time OWCP issued its final decision.
See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
3

5 U.S.C. §§ 8101-8103.

4

C.B., Docket No. 08-2268 (issued May 22, 2009); J.P., 59 ECAB 178 (2007); Amelia S. Jefferson, 57 ECAB
183 (2005).
5

W.W., Docket No. 09-1619 (issued June 2, 2010); G.T., 59 ECAB 447 Docket No. 07-1345 (issued
April 11, 2008); Frankie A. Farinacci, 56 ECAB 723 (2005); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).
6

W.D., Docket No. 09-658 (issued October 22, 2009); T.H., 59 ECAB 388 (2008); Elizabeth H. Kramm
(Leonard O. Kramm), 57 ECAB 117 (2005); Thomas L. Agee, 56 ECAB 465 (2005).
7

D.U., Docket No. 10-144 (issued July 27, 2010); D.G., 59 ECAB 734 (2008); Donald W. Wenzel, 56 ECAB
390 (2005).

4

In support of her claim, appellant submitted medical reports from Dr. Kaelin, who
diagnosed a right rotator cuff tear and left knee tears, which he attributed to the December 8,
2011 employment injury.
In reports dated April 17 and 24, 2012, Dr. Kaelin noted diagnoses of left lateral and
medial meniscus tears and right rotator cuff tear. He provided physical findings, but offered no
opinion as to the cause of appellant’s condition. The Board has held that reports offering no
opinion regarding the cause of an employee’s condition are of limited probative value on the
issue of causal relationship.8 Thus, these reports are insufficient to support appellant’s
contention that her claim should be expanded to include left knee meniscal tears and right rotator
cuff tear.
In multiple reports for the period May 17 to January 17, 2013, Dr. Kaelin generally
attributed appellant’s left lateral and medial meniscus tears and right rotator cuff tear to her
December 8, 2011 employment injury. He noted that she had been asymptomatic prior to the fall
and that the fall was severe. Dr. Kaelin’s rationale for concluding that appellant’s left knee and
right shoulder conditions were employment related and that she lacked symptoms prior to the
December 8, 2011 employment injury and had symptoms after her employment injury. The
Board has held that an opinion that a condition is causally related because the employee was
asymptomatic before the injury is insufficient, without sufficient rationale, to establish causal
relationship.9 Thus, these reports from Dr. Kaelin are insufficient to support appellant’s claim.
In a December 12, 2012 report, Dr. Kaelin provided a one-paragraph statement on causal
relation. He opined that the left knee lateral and medial meniscal tears were connected to the
spinal surgery resulting from the extensive fall. Dr. Kaelin concluded that the location of the
meniscus tear indicated that the fall was the cause rather than a degenerative process which had
produced tears seen elsewhere in the knee. He did not adequately explain why the tear at the
root was not due to appellant’s preexisting degenerative disease or how the fall caused this
condition. Medical reports consisting solely of conclusory statements without supporting
rationale are of little probative value.10 Furthermore, Dr. Kaelin did not sufficiently explain how
appellant’s left knee meniscal tears were caused by the December 8, 2011 employment injury.
Medical reports not containing rationale on causal relation are entitled to little probative value
and are generally insufficient to meet an employee’s burden of proof.11 In view of the
inadequate rationale provided by Dr. Kaelin on the issue of causal relationship, the Board finds
that his opinion fails to establish appellant’s left knee lateral and medial meniscal tears were
caused by the December 8, 2011 employment injury.

8

A.F., 59 ECAB 714 (2008); Ellen L. Noble, 55 ECAB 530 (2004).

9

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

10

See T.M., supra note 9; Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); William C. Thomas, 45 ECAB
591 (1994) (a medical report is of limited probative value on the issue of causal relationship if it contains a
conclusion regarding causal relationship which is unsupported by medical rationale).
11

See D.U., supra note 7; S.S., 59 ECAB 315 (2008); Elizabeth H. Kramm, supra note 6; William C. Thomas,
supra note 10.

5

Appellant also submitted an April 20, 2012 MRI scan. The MRI scan reported advanced
left tricompartmental osteoarthritis and chondromalacia; a lateral meniscal tear which might have
been postsurgical or related to a recurrent meniscal tear; complex joint effusion and popliteal
cyst with suspected synovitis; and markedly abnormal morphology and signal of the medial
meniscal anterior and posterior horns. Causal relationship was not addressed in this report and it
is insufficient to support appellant’s claim that her left knee meniscal tear was caused by the
December 8, 2011 employment injury.12
Lastly, the record contains a May 2, 2012 report from an OWCP medical adviser negates
any causal relationship between appellant’s left knee meniscal tears and right shoulder rotator
cuff tear to her advanced degenerative arthritis and her unrelated to the December 8, 2011 slip
and fall. The medical adviser further noted that degenerative arthritis meniscal tears take years
to develop and would not be caused by a fall.
Thus, the Board finds that appellant’s reports are insufficient to establish any causal
relationship between her left knee and right shoulder conditions and the December 8, 2011
employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has established that her claim should be expanded to
include left knee meniscus tears and right shoulder rotator cuff tear as causally related to the
December 8, 2011 employment injury.

12

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009); Jaja K.
Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 28, 2013 is affirmed.
Issued: March 18, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

